NOTIFICATION OF LATE FILING (Check One): o Form 10-K andoForm 20-FoForm 11-KxForm 10-QoForm 10-DoForm N-SARoForm N-CSR For Period Ended: September 30, 2013 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant: Prime Estates & Developments, Inc. Former name if applicable: Address of principal executive office (Street and number): 200 South Wacker Drive, Suite 3100 City, state and zip code: Chicago, Illinois 60606 PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rules 12b-25(b),the following should be completed. (Check box if appropriate) x(a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR, or portion thereof, will befiled on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portionthereof will be filed on or before the fifth calendar day following the prescribed due date; and o(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not befiled within the prescribed time period. Data and other information regarding certain material operations of the Company as well as its financial statements required for the filing are not currently available and could not be made available without unreasonable effort and expense. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to thisnotification Panagiotis Drakopoulos (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of theSecurities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period thatthe registrant was required to file such report(s) been filed? If answer is no, identify report(s).x Yes o No Is it anticipated that any significant change in results of operationsfrom the corresponding period for the last fiscal year will be reflectedby the earnings statements to be included in the subject report or portionthereof?x Yes o No If so, attach an explanation of the anticipated change, both narrativelyand quantitatively, and, if appropriate, state the reasons why areasonable estimate of the results cannot be made. 2 Prime Estates & Developments, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 12, 2013 By: /s/ Panagiotis Drakopoulos Panagiotis Drakopoulos Director INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative(other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. The Registrant is currently reviewing with the registrant’s auditor the amount of revenue that should be recordedon the financial statement for the period ending September 30, 2013 under GAAP as well as the amount of accounts receivable that should be recorded on the financial statement for the period ending September 30, 2013 under GAAP.No final decision has been made but it is possible that the Registrant may file financial statements with significant changes in results of operationsfrom the corresponding period for the last fiscal year that will be reflectedby the earnings statements to be included in the subject report or portionthereof.One of the reasons for the filing delay is continuing work being done on these issues.However, no assurance can be given thatthe Registrant will in fact file financial statements with significant changes in results of operationsfrom the corresponding period for the last fiscal year that will be reflectedby the earnings statements to be included in the subject report or portionthereof.This narrative is added to assure compliance with the requirements of the Form. 3
